                                                 USDC SONY
UNITED STATES DISTRICT COURT
                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                    ELECTRONICALLY FILED
                                                 DOC:t;
DANIEL EGIPCIACO,                                '),.', TF. FIL ED: -~- ..   LL~-~~=
                       Plaintiff,
                                             16-cv-5024 (JGK)
             - against -
                                             ORDER
UNITED STATES OF AMERICA,

                       Defendant.

JOHN G. KOELTL, District Judge:

        On October 10, 2019, the mandate of the Court of Appeals

issued, in which the Court granted the petitioner's motion for

leave to file a successive 28 U.S.C. § 2255 motion and

transferred the proceedings to this Court. The Court welcomes

the parties' suggestions as to a proper order to be entered at

this point and whether the proceedings should be terminated as

moot.

        The Court notes that it signed the Amended Judgment in this

case on October 2, 2019 (entered on October 8, 2019)           in which

the Court noted that the amended judgment was entered pursuant

to 28 U.S.C. § 2255, the Government consented to vacate the

conviction on Count 3, and the Court granted the Government's

nolle prosequi of the felony information. The parties should

respond by December 6, 2019.

SO ORDERED.

Dated:      New York, New York
            November 25, 2019

                                      United States District Judge
